THE COURT.
Motion to dismiss appeals. Judgment in this cause was entered May 16, 1931, and proof shows service of notice of entry of judgment on the same day. Motion for a new trial was filed May 25th. Notice of appeal from an order denying motion for new trial was filed August 22d, and notice of appeal from the judgment was filed September 1st, all in 1931. Respondent now moves to dismiss the appeals on the ground that an appeal does not lie from an order denying a motion for a new trial, and that the appeal from the judgment was taken too late.
[1] The motion is good on both grounds. An appeal does not lie from an order denying a motion for a new trial. (Sec. 939, Code Civ. Proc.) [2] The appeal from the judgment was taken too late. (Secs. 660 and 939, Code Civ. Proc.)
The motion is granted and the appeals are dismissed.